DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 29, 2021, has been entered.  Claims 1-11 and 13 remain pending in the application.  Applicant’s cancellation of claim 17 has overcome the 112 (b) rejection previously set forth in the Non-Final Office Action mailed June 29, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7 and 9-15  are rejected under 35 U.S.C. 103 as being unpatentable over Topaz (US 2017/0143881 A1) in view of Collinson (US 2016/0120706 A1),  further in view of Augustine (US 2003/0144619 A1).
Regarding claim 1, Topaz discloses a wound treatment apparatus (Title, “Wound Healing Device”) comprising: 
a wound dressing (dressing 1-20; para. [0026]; Fig. 1) configured to be positioned over a wound (the dressing is positioned over the wound as illustrated in Fig. 1) to provide a substantially fluid impermeable seal (drape 1-15, 2-110; para. [0026]; Fig. 1; para [0109] teaches the drape is air tight) over the wound, the wound dressing comprising: 
a wound contact layer configured to be positioned in contact with the wound (para. [0101] teaches that fluids are drawn away from the wound bed and into the wound contact layer of the dressing); 
a transmission layer positioned above the wound contact layer (para. [0101] states “Fluids are drawn away from the wound bed and into the contact layer of the wound dressing.”), the transmission layer configured to transmit wound fluid away from the wound (Topaz, implies, but is silent regarding a transmission layer); 
an absorbent layer positioned above the transmission layer, the absorbent layer configured to absorb wound fluid (para. [0112] states the dressing is placed over wounds and includes bandages and/or sponges (absorbent material) to absorb wound exudates and fluid; also illustrated as a sponge mold 1-10 in Fig. 1); and 

Topaz implies, but is silent, regarding the claim limitation a transmission layer positioned above the wound contact layer, the transmission layer configured to transmit wound fluid away from the wound.  As mentioned, Topaz describes absorbent material including bandages and/or sponges.  Consequently, a bandage may be an absorbent material and the sponge a transmission material, or vice versa.
However, Collinson teaches wound dressing used in negative pressure wound therapy having a transmission layer.  Para. [0013] teaches that wound dressings may include one or more transmission layers provided directly or indirectly to the lower backing layer surface, or otherwise configured to be positioned below the backing layer, or otherwise positioned at or on one side of one face of the backing sheet, or enclosed between the backing layer and the wound contact layer. Para. [0036] states “A transmission layer as described herein allows transmission of fluid such as air, and optionally additionally other gases and liquids, away from a wound site into upper layer(s) of the wound dressing, the port, and therefrom to a fluid canister if present and/or into a negative pressure pump. A transmission layer may assist in maintaining an open air channel to communicate negative pressure over the wound area even when the dressing is handling substantial amounts of exudates. The layer should remain open under the typical pressures that will be applied during negative pressure wound therapy. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound dressing of Topaz such that it comprises a transmission layer positioned above the wound contact layer to transmit wound fluid away from the wound and ensure negative pressure is equalized at the wound site as suggested by Collinson.  
Topaz is silent regarding the claim limitation a nitric oxide source configured to supply nitric oxide to the wound.  Para [0026] of Topaz does teach an inlet 1-70 through which oxygen is applied 1-50 whose delivery may be controlled by a valve and regulator system 1-50 and/or oxygen outflow controller 1-80 which are operationally connected to the oxygen source 1-100 as illustrated in Fig. 1.  Topaz is silent regarding using nitric oxide as a gas as a substitute for oxygen to treat wounds.
However, para [0081] of Augustine teaches normothermic tissue treatment systems for treating wounds with gas including oxygen, nitric oxide, or ozone, or combinations thereof.  Para [0107] states “Nitric oxide (NO) is a potent vasodilator which in theory may be absorbed across the wound surface and increase localized blood flow. A very small concentration of NO (parts per million) may provide this effect. NO may also be pre-absorbed into absorbent peripheral sealing ring 128 and then allowed to passively diffuse into the volume once it is applied to the wound. Finally, gaseous or aerosolized medications or compounds may be introduced into the gas flow entering treatment volume 122.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treatment apparatus of Topaz such that nitric oxide is used in place of oxygen, or with oxygen, as suggested by Augustine to increase localized blood flow as described in para [0107].

a three dimensional structure or an acquisition distribution layer. 
However, Collinson states in the last sentence of para. [0118] “In the case that no obscuring layer is present it is preferred that the composition incorporates ADL as herein before defined as transmission layer, rather that spacer layer which may pose a risk of penetrating the backing sheet.” Para. [0264] defines the acronym “ADL” as acquisition distribution layer.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create wound transmission apparatus wherein the transmission layer comprises, or is, an acquisition distribution layer as taught by Collinson for use in negative pressure wound therapy.

Regarding claim 3, dependent from claim 1, Topaz implies, but is silent, regarding the claim limitation wherein the absorbent layer comprises an orifice configured to provide direct fluidic communication between the orifice and the transmission layer.  Topaz describes in para [0026], and illustrates in Fig. 1, that an inlet 1-70, orifice, attached to the dressing 1-20, is used to deliver gas, oxygen 1-50, or nitric oxide as taught by Augustine, to the wound dressing.  Para. [0027] describes, and Fig. 2A illustrates that a dressing inlet 2-20 branches into multiple gas, oxygen, inlets positioned along the wound dressing.  As mentioned above, Topaz implies, but does not mention a transmission layer.
However, Collinson illustrates a common wound dressing in Fig. 3A (as an example) having a wound contact layer 2102, a transmission layer 2105, and absorbent layer 2105, and backing layer 2140 and where the absorbent layer comprises an orifice for fluid communication between a port and a transmission layer.   Collinson teaches a negative pressure port and Topaz teaches a negative pressure 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treatment apparatus of Topaz wherein the absorbent layer comprises an orifice configured to provide direct fluidic communication between the oxygen source and the transmission layer as suggested by Collinson and Topaz for use in negative pressure wound therapy.

Regarding claim 4, dependent from claim 1, Topaz implies, but is silent wherein the wound contact layer comprises adhesive on a wound facing side, the adhesive configured to provide a substantially gas tight seal over the wound. Para. [0071] teaches adhesives used to adhere a dressing to the tissue but does not specifically states the contact layer comprises an adhesive.
However, para. [0085] of Collinson states “Preferably a dressing is skin compatible. Skin compatible as used herein refers to the ability to apply or reapply a dressing and in particular a backing layer or wound contact layer to skin and remove from skin without trauma to the wearer, and without causing substantial damage to the skin. Skin compatible materials include adhesive or non-adhesive materials such as pressure sensitive adhesive (PSA), typically acrylic, hydrocolloid, silicone and silicone based materials and other materials as herein below recited. A particularly well known skin compatible material comprises silicone or is silicone based, and skin compatible materials are envisaged having properties corresponding to silicone or silicone based material.” Claim 5 states wherein the adhesive comprises a silicone adhesive and it is presumed that the silicone adhesive taught by Collinson is configured to provide a substantially tight seal over the wound as the silicone adhesive claimed in the present invention unless proven otherwise by applicant.


Regarding claim 5, dependent from claim 4, Topaz is silent regarding the claim limitation wherein the adhesive comprises silicone adhesive.  
However, para. [0085] of Collinson states “Preferably a dressing is skin compatible. Skin compatible as used herein refers to the ability to apply or reapply a dressing and in particular a backing layer or wound contact layer to skin and remove from skin without trauma to the wearer, and without causing substantial damage to the skin. Skin compatible materials include adhesive or non-adhesive materials such as pressure sensitive adhesive (PSA), typically acrylic, hydrocolloid, silicone and silicone based materials and other materials as herein below recited. A particularly well known skin compatible material comprises silicone or is silicone based, and skin compatible materials are envisaged having properties corresponding to silicone or silicone based material.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treatment apparatus of Topaz wherein the adhesive comprises silicone adhesive as suggested by Collinson for use in negative pressure wound therapy. 

Regarding claim 6, dependent from claim 1, Topaz is silent regarding the claim limitation wherein the wound contact layer comprises a plurality of slits configured to transmit wound fluid away from the wound. 

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treatment apparatus of Topaz wherein the wound contact layer comprises a plurality of slits configured to distribute oxygen over the wound and further configured to transmit wound fluid away from the wound as suggested by Collinson for use in negative pressure wound therapy.

Regarding claim 7, dependent from claim 1, Topaz discloses the claim limitation wherein the backing layer is substantially oxygen and fluid impermeable.  Specifically, para. [0112] states “In some embodiments, whether the dressing is comprised of bandages or sponges, the composition of the dressing material is compressible to allow the application of pressure to secure skin graft to its place. In some embodiments, the sponge is a combined layer sponge, where the first layer proximal to the wound is absorptive and the second layer distal to the wound is gas and fluid impermeable. Furthermore, the dressing material is elastic to allow covering of the wounded area. In some embodiments, application of negative pressure requires the addition of an impermeable outer layer on top of the absorbent layers of the dressing to accommodate a tight occlusion around the wounded area.” The backing layer is an outer layer on top of the absorbent layer and therefore is gas and fluid impermeable. 
 
Regarding claim 9, dependent from claim 1, Topaz discloses the claim limitation wherein the backing layer comprises another orifice configured to facilitate supply of negative pressure to the wound 

Regarding claim 10, dependent from claim 9, Topaz discloses the claim limitation further comprising a negative pressure source (negative pressure source 1-40; para. [0026]; Fig. 1) configured to supply negative pressure to the wound through the another orifice (negative pressure is delivered from the negative pressure source 1-40 to the wound through an inlet 1-30 as illustrated in Fig. 1 and described in para. [0026]).  

Regarding claim 11, dependent from claim 1, Topaz teaches the claim limitation wherein the wound dressing further comprises a filter configured to prevent wound fluid from reaching the nitric oxide source (para. [0102] teaches a filter is connected to a gas inlet in the dressing).  

Regarding claim 13, dependent from claim 10, Topaz teaches the claim limitation wherein further comprising a controller configured to regulate application of negative pressure to the wound.  Para [0041] states “Pressure sensors maybe connected to each segment. The control valves and pressure sensors are connected to a programmable control processor to operate the valves and monitor the segment negative pressure thus enhancing blood and fluid flow in the limb and reducing the risk for deep vein thrombosis (DVT) and limb ischemia and facilitating limb perfusion, in some embodiments by avoiding excess negative pressure to the dressing.”  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Topaz (US 2017/0143881 A1) in view of Collinson (US 2016/0120706 A1), in view of Augustine (US 2003/0144619 A1), further in view of Locke (US 2017/0224891 A1).

However, Locke teaches wound dressing for use in negative pressure wound therapy having a backing (sealing member 118; para. [0046]; Fig. 1) for securing the wound dressing to the patient 101.  Near the end of para. [0046], Locke defines the sealing member 118 as a drape or backing layer made of an EVA film as a suitable material for making a drape or backing layer.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treatment apparatus of Topaz wherein the backing layer comprises ethylene vinyl alcohol (EVA) to hold apparatus on the patient during negative pressure wound therapy as suggested by Locke.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13 have been considered but are moot because the new ground of rejection relies on a new reference identified during a search based on applicant’s claim amendment that has not been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new reference identified by the examiner is Augustine (US 2003/0144619 A1) that teaches treating a wound with nitric oxide, as described above, and in combination with previously cited reference  make the amended claims obvious. 
Applicant argued the dependent claims are allowable based on their dependency on claim 1.  Consequently, the dependent claim rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J FEULNER/Examiner, Art Unit 3781      

/PHILIP R WIEST/Primary Examiner, Art Unit 3781